Title: From George Washington to William Dobbs, 2 July 1780
From: Washington, George
To: Dobbs, William



Head qrs at Colo. Dey’s about four Miles fromPosaick falls [N.J.] July 2. 1780
sir

It is my wish to see You here as soon as possible—and I entreat that You will come without a moment’s delay. I want to consult You on a most important and interesting point—& such as will not admit of the least procrastination. I know your zeal for the public service and am confident you will use every degree of diligence upon the occasion.
I wish You to inform Yourself, if you are not perfectly acquainted,

by the best inquiries you can make so as not to delay your coming what Draft of Water may be brought from New York to the Highland posts. Satisfaction on this point will be of consequence. I am sir Yr Most Obedt st

G.W.

